Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed connector, including a connector housing and a lever assembly for coupling with a complementary connector, the lever is pivotable around an axis of rotation, the lever assembly has an extension that is movable relative to the lever and that extends the lever assembly in an extended state away from the axis of rotation, and wherein the lever assembly includes a coupling lever for coupling with the complementary connector, the coupling lever in the at least one position is rotatable relative to the lever toward the connector housing, along with the remaining elements of the claim.
Regarding claim 6, the reasons for allowance can be found in the Office action mailed on 09/23/2021.
Regarding claim 21, the prior art does not disclose or suggest the claimed connector assembly, including a complementary connector and a connector with a connector housing and a lever assembly for coupling with a complementary connector, the lever is pivotable around an axis of rotation, the lever assembly has an extension that is movable relative to the lever and that extends the lever assembly in an extended state away from the axis of rotation, and wherein the lever assembly includes a coupling lever for coupling with the complementary connector, the coupling lever having a first end coupling with the complementary connector and a second end attached to the lever, the coupling lever in the at least one position is movable relative to the lever toward the connector housing, along with the remaining elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/renee s luebke/Supervisory Patent Examiner
Art Unit 2833